DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama, JPH1151018A in view of Tsui, US 2003/0170071.  Asayama discloses a fastener for coupling structural components of a motor vehicle.  The fastener (fastener system) comprises a sleeve 13 having sleeve openings (43).  A collet body (12) within the sleeve having a crown (31) with an opening and cantilever legs (32) extending from the crown.  The legs each have a foot (36) for engaging and extending through the sleeve openings.  Asayama also discloses a stud extending through the crown opening and including a threaded section engaging with an interior threaded section on the interior of the sleeve (44).

    PNG
    media_image1.png
    587
    367
    media_image1.png
    Greyscale

	
The claim requires that the sleeve opening have a lower side that is positioned below a lower surface of the foot, which is not found in Asayama.  However, Tsui discloses a similar fastener with a sleeve including an opening that has a lower side that is positioned below a lower surface of a foot.

    PNG
    media_image2.png
    553
    455
    media_image2.png
    Greyscale

The sleeve having a lower side forming the bottom side of the opening provides extra strength and stability to the sleeve near the sleeve opening.  It also provides a better means for aligning and positioning the sleeve within an aperture in the structure to be fastened.  Therefore, it would have been obvious to form a lower side to the sleeve of Asayama’s sleeve opening to form a stronger sleeve that improves the ease of insertion of the sleeve into an aperture.

Regarding claim 3, Asayama discloses a reduced diameter section below the threaded section on the stud.

    PNG
    media_image3.png
    412
    280
    media_image3.png
    Greyscale

	Regarding claim 8, Asayama’s fastener system could be used in the manner claimed, i.e., a thin structure could lie between the bottom surface of the head (23) and the top surface of the sleeve (48) and still function as disclosed.
	Regarding claim 9, Asayama discloses the upper surface of the foot (38) in contact with a lower structure.

    PNG
    media_image4.png
    397
    514
    media_image4.png
    Greyscale

	Regarding claim 10, Asayama discloses a portion of the contilever legs extending radially inward in a neutral position (at 37).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asayama, JPH1151018A in view of Tsui, US 2003/0170071, and further in view of McClure, US 2010/086376 A1. 
Regarding claim 7, Asayama fails to disclose a bushing coupled to a distal end of the stud wherein the bushing radially expand the cantilever leg when the stud is threaded into the interior threaded section  of the sleeve. However, McClure discloses it is old and well known to have a bushing (40) at the end of an expander stud to prevent unwanted disengagement between the stud and the collet body, i.e., the bushing retains the collet body with the stud.

    PNG
    media_image5.png
    480
    367
    media_image5.png
    Greyscale

Therefore, it would have been obvious to modify Asayama’s stud to have a bushing to prevent separation of the stud from the collet body when they are not engaged with the sleeve.
Allowable Subject Matter
Claims 14-15 and 19-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-10   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677